Citation Nr: 0943636	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06- 34 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  

2.  Entitlement to service connection for a cervical spine 
disability, and a thoracic spine disability, to include as 
secondary to service-connected disability.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected disability.  

4.  Entitlement to an increased rating for service-connected 
right tibia fracture with traumatic arthritis, right knee, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for service-connected 
left distal tibia fracture, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active military duty from July 1971 to 
July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating action of the Department of 
Veterans Affairs Regional Office (RO) in
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in January 1992, the RO 
denied a claim for service connection for depression.   

2.  The evidence received since the RO's January 1992 
decision denying the Veteran's claim for service connection 
for depression, which was not previously of record, and which 
is not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and raises a reasonable possibility of 
substantiating the claim.  

3.  A cervical spine disability, a thoracic spine disability, 
an acquired psychiatric disorder, and GERD, were not caused 
or aggravated by service, or by a service-connected 
disability.   

4.  The Veteran's service-connected right tibia fracture with 
traumatic arthritis, right knee, is shown to be productive of 
pain, and extension to 0 degrees and flexion to 120 degrees; 
but not moderate recurrent subluxation or lateral 
instability, or ankylosis.   

5.  The Veteran's service-connected left distal tibia 
fracture is shown to be productive of pain, and less than a 
marked limitation of motion, and not ankylosis, or a 
moderately severe foot injury.    


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
January 1992 decision denying the Veteran's claim for service 
connection depression; the claim for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).    

2.  A cervical spine disability, a thoracic spine disability, 
an acquired psychiatric disorder, and GERD, were not incurred 
in or aggravated by the Veteran's active military service, or 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected right tibia fracture with traumatic 
arthritis, right knee, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5259, 
5260, 5261, 5262 (2009).  

4.  The criteria for an evaluation in excess of 10 percent 
for service-connected left distal tibia fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5270, 5271, 5272, 5273, 5274 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In January 1992, the RO denied a claim for service connection 
for depression.  The RO notified the Veteran of this denial 
of his claim in a letter dated in February 1992.  There was 
no appeal, and the RO's decision became final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).   

In December 2004, the Veteran filed to reopen the claim.  In 
a June 2005 rating decision, the RO reopened the claim, and 
denied it on the merits.  The Veteran has appealed this 
decision.  

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2009).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The most recent and final denial of this claim was in January 
1992.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's January 1992 
decision included the Veteran's service treatment reports, 
which showed that in April 1991, he sought counseling related 
to a separation from his wife.  He reported having depressive 
symptoms and sleep difficulties.  He denied any previous 
history of psychiatric care, stating, "I've always been able 
to handle things until now."  He denied having any current 
legal or military troubles.  He stated that he had a mast in 
1971 for dereliction of duty.  The examiner noted that there 
was no evidence of a disorder of thought content, process or 
perception, and no evidence of hallucinations, delusions or a 
thought disorder.  The Axis I diagnosis was adjustment 
disorder with depressed mood, marital problem.  The report 
notes that the Veteran was not mentally ill, and that he was 
fit for duty.  The Veteran's separation examination report, 
dated in April 1991, showed that his psychiatric condition 
was clinically evaluated as normal.  In an associated 
"report of medical history," he denied having had "nervous 
trouble of any sort," or "depression or excessive worry."  
A May 1991 report noted that he was coping better, and that 
there was no change in his mental status.  

The relevant post-service medical evidence consisted of a 
December 1991 VA psychiatric examination report, which noted 
that there was no significant evidence of a psychiatric 
disorder.  There was no diagnosis.  

At the time of the RO's January 1992 decision, there was no 
competent evidence to show that that the Veteran currently 
had an acquired psychiatric disorder, or that an acquired 
psychiatric disorder was related to the Veteran's service, or 
a service-connected disability.  

The medical evidence received since the RO's January 1992 
decision consists of VA and non-VA reports, dated between 
2002 and 2005.  This evidence includes a statement from 
S.W.W., D.O., dated in November 2005, which shows that he 
states that the Veteran has chronic joint pain, to include 
pain from his service-connected right knee and left ankle 
disabilities, which "certainly contribute[s] to depression, 
prompting him to take Zoloft."  

This evidence, which was not of record at the time of the 
January 1992 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  This evidence includes 
competent medical evidence which indicates that the Veteran 
may have an acquired psychiatric disorder that is related to 
service-connected disability.  The Board therefore finds that 
the submitted evidence raises a reasonable possibility of 
substantiating the claim, and the claim is therefore 
reopened.  


II.  Service Connection

The Veteran asserts that he is entitled to service connection 
for a cervical spine disability, and a thoracic spine 
disability, an acquired psychiatric disorder, and GERD, with 
all claims to include as secondary to service-connected 
disability.   

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
new version of the regulation provides that VA will not 
concede that a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  The Board finds no prejudice to the Veteran in 
evaluating the secondary service connection claim under 
either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision.  The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  

Service connection is currently in effect for low back pain, 
right tibia fracture with traumatic arthritis, right knee, 
left distal tibia fracture, and a heart murmur with abnormal 
EKG (electrocardiogram).  

The Veteran's service treatment reports do not show any 
complaints, treatment, or diagnoses of a cervical spine 
disability, or a thoracic spine disability.  With regard to 
the claim for an acquired psychiatric disorder, the only 
conceivably relevant reports are the April and May 1991 
reports which were described in Part I.  The Axis I diagnosis 
was adjustment disorder with depressed mood, marital problem.  
The reports note that the Veteran was not mentally ill, and 
that he was fit for duty.  The Veteran's separation 
examination report, dated in April 1991, shows that his 
spine, abdomen, and psychiatric condition were all clinically 
evaluated as normal.  In an associated "report of medical 
history," the Veteran denied having had recurrent back pain, 
"nervous trouble of any sort," or "depression or excessive 
worry."  He stated that his health was "good," and 
indicated that he was not taking any medications.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1991 and 2005.  

Reports from S.W.W., D.O., dated between 2002 and 2005, show 
a few treatments for joint pain, with use of Tylenol and 
Ibuprofen.  A letter from Dr. S.W.W., dated in November 2004, 
notes the following: the Veteran uses an anti-inflammatory 
called Voltaren for joint pain and he requires periodic 
monitoring for potential damage; he favors his (service-
connected) right knee and left ankle while walking, and has 
an unbalanced gait; he has an "aggressive disability" of 
the right ankle, left knee, and low back, mid-back, and 
cervical spine, which are all related to his unbalanced gait; 
this has also left him "somewhat depressed"; the Veteran 
was to be started on Zoloft; he has some reflux problems 
caused by anti-inflammatory agents which he must take to keep 
his joint inflammation down; the Veteran has depression due 
to chronic pain and increased loss of function as well as 
concern about his ability to continue to do his job; he had 
degenerative changes of the spine due to gait disturbances 
related to his right knee and left ankle; he will not be able 
to do his job at some point in the future.  A November 2005 
letter shows that Dr. W states that he disagrees with the 
conclusions in the VA examination reports (discussed infra).  

VA reports, dated between 1991 and 2005, include a December 
1991 VA psychiatric examination report which notes that there 
was no significant evidence of a psychiatric disorder.  There 
was no diagnosis.  

A February 2005 X-ray report for the cervical spine notes 
arthritis at C6-7.  

A February 2005 X-ray report for the thoracic spine notes 
"mild osteoarthritis of the lower thoracic spine."  

A February 2005 UGI (upper gastrointestinal) study notes 
"very minimal GE (gastroesophageal) reflux."  

A VA joints examination report, dated in February 2005, shows 
that the Veteran reported that he was able to walk long 
distances, and that he could walk two to three miles.  The 
report notes that there was no limitation of walking, and 
that "he walks all the time as a mail carrier."  He 
complained of symptoms that included bilateral knee pain and 
bilateral ankle pain.  The diagnoses included "history of 
GERD with normal examination."  The examiner stated, "It is 
my opinion that mild arthritic changes of his thoracolumbar 
spine are not likely due to his right knee or left ankle 
condition and there is no evidence of any posture or gait 
changes.  There is no abnormal gait or abnormal posture 
noted."  

With regard to the cervical spine, the examiner stated that 
clinical examination of the cervical spine was normal, even 
though there were minor arthritic changes at C6-7, and that 
these changes were not due to his right knee condition or 
left ankle condition.    

With regard to GERD, the examiner stated that there was 
minimal reflux disease, however, "it is not likely due to 
the medications taken for joint pain."  The examiner stated 
that the Veteran's GERD was not due to medication, and 
explained that the Veteran did not have an ulcer or 
inflammatory changes.

A VA psychiatric examination report, dated in March 2005, 
shows that the Veteran reported that he has worked for the 
postal service since 1992 as a letter carrier.  He complained 
that he "gets down" and doesn't want to work periodically 
because his body is not able to do what it used to do, that 
he gets irritable from pain, and that these problems started 
about two years before, after his grandson died.  He stated 
that he did not receive any psychiatric treatment, other than 
medications.  The examiner stated:

I do not find that [the Veteran] meets 
the criteria for major depressive 
disorder or dysthymia.  I further believe 
he does not have an adjustment disorder, 
because it appears his reaction to both 
his physical disabilities and the loss of 
his grandchild have been within the 
normal range of what would be expected.  
[The Veteran] did not mention that he is 
worried about not being able to continue 
his job because of his disabilities.  For 
these reasons, I disagree with [Dr. W's] 
statement of 11/18/04.

There was no Axis I or Axis II diagnosis.  

With regard to the claim for an acquired psychiatric 
disorder, the Board finds that the preponderance of the 
evidence shows that the Veteran does not have an acquired 
psychiatric disorder, and that the claim must be denied.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 
U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation).  In this regard, 
the Veteran has stated that he does not receive any 
psychiatric treatment other than medications, and the Board 
considers the March 2005 VA examination report to be highly 
probative evidence against the claim.  This report shows that 
there was no Axis I diagnosis.  The examiner stated that the 
Veteran's C-file and medical records had been reviewed.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).  The examiner noted that during 
his examination, the Veteran did not indicate that he was 
worried about not being able to continue his job due to his 
disabilities, and the examiner stated that he disagreed with 
Dr. S.W.W.'s November 2004 opinion.  The Board further points 
out that the March 2005 VA examination report is consistent 
with the December 1991 VA neuropsychiatric examination 
report, in which the examiner also determined that the 
Veteran did not have an acquired psychiatric disorder.  

In reaching this decision, the Board has considered the 
November 2004 and November 2005 opinions of Dr. S.W.W., who 
asserts that the Veteran has chronic pain "contributing to" 
depression.  However, neither of these opinions is shown to 
have been based on a review of the Veteran's C-file, or any 
other detailed and reliable medical history.  Id.  
Furthermore, his opinions are summary in nature, and he did 
not discuss a number of significant aspects of the Veteran's 
medical history, to include the complete absence of treatment 
for psychiatric symptoms during service (other than marriage 
counseling), and for about 11 years after service (i.e., 
between 1991 and 2002).  The Board further points out that he 
appears to have included the effects of pain symptoms from 
five nonservice-connected disorders (specifically, 
disabilities of the right ankle, left knee, left elbow, the 
cervical spine, and the thoracic spine) (as discussed infra, 
the Board has determined that service connection is not 
warranted for either a cervical spine disability, or a 
thoracic spine disability).  See e.g., August 2005 report 
(noting that the Veteran work restrictions due to "chronic 
left elbow dysfunction"); November 2004 report (noting 
"aggressive disability" to the (nonservice-connected) right 
ankle and left knee).  These opinions are therefore 
insufficiently probative to warrant a grant of the claim.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(stating that "most of the probative value of a medical 
opinion comes from its reasoning", and that the Board "must 
be able to conclude that a medical expert has applied valid 
medical analysis to the significant facts of the particular 
case in order to reach the conclusion submitted in the 
medical opinion.").  Finally, the Board notes that there is 
no competent evidence of record to show that a baseline level 
of severity of depression has been established by the medical 
evidence, and that service connection may not be granted 
under the current version of 38 C.F.R. § 3.310 without such a 
baseline.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
acquired psychiatric disorder, and that the claim must be 
denied.  

With regard to the claims for a cervical spine disability, a 
thoracic spine disability, and GERD, the Board finds that the 
claims must be denied.  As for the possibility of service 
connection on a direct or presumptive basis, the Veteran's 
service treatment records do not show any treatment for a 
cervical spine disability, a thoracic spine disability, or 
GERD.  The Veteran's April 1991 separation examination report 
shows that his spine, and abdomen, were clinically evaluated 
as normal, and it does not note any relevant findings.  
Therefore, chronic conditions are not shown during service.  
See 38 C.F.R. § 3.303(a).  As for the post-service medical 
evidence, the earliest medical evidence of any of the claimed 
conditions is dated no earlier than 2003.  This is over 11 
years after separation from service, and this period without 
treatment weighs against the claims.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no 
competent evidence to show that any of the claimed 
disabilities were caused or aggravated by service.  Finally, 
there is no competent evidence to show that arthritis of the 
cervical spine or the thoracic spine was manifested to a 
compensable degree within one year of separation from 
service, such that service connection is warranted under 38 
C.F.R. §§ 3.307, 3.309. 
Accordingly, the criteria for direct or presumptive service 
connection have not been met.  

However, the Veteran's primary argument is that he has the 
claimed conditions as a result of aggravation.  See 38 C.F.R. 
§ 3.310.  Specifically, it is argued that the Veteran's 
service-connected left ankle and right knee disabilities have 
caused an altered gait, which has caused or aggravated his 
cervical and thoracic spine conditions, and that he must take 
medications for pain for control of his right knee and left 
ankle pain, which has caused or aggravated GERD.  However, 
the Board considers the opinions in the February 2005 VA 
examination report as highly probative evidence against the 
claims on a secondary basis.  In that report, the examiner 
discussed the Veteran's service and post-service medical 
history.  This review indicates that the Veteran's relevant 
medical history was reviewed.  The examiner specifically 
concluded that the Veteran does not have a cervical spine 
disability, a thoracic spine disability, or GERD, that was 
aggravated by a service-connected disability.  It was 
explained that the Veteran did not have an ulcer or 
inflammatory changes, and that he did not have either an 
abnormal gait, or abnormal postural changes.  The findings in 
the report included the observation that there was no unusual 
shoe wear, and no abnormal weight bearing.  

Although the Board has considered the opinions of Dr. S.W.W., 
the Board finds that these opinions are insufficiently 
probative to warrant a grant of any of the claims.  The 
Board's analysis of Dr. S.W.W.'s opinions with regard to the 
claim for an acquired psychiatric disorder is largely 
applicable here.  In addition, the Board notes that although 
Dr. S.W.W.'s reports note the presence of right ankle and 
left knee disabilities (for which service connection is not 
currently in effect) he does not discuss the effects of these 
disabilities on the Veteran's gait.  His opinions are also 
inconsistent with the fact that the February 2005 VA 
examination report shows that the Veteran did not have an 
abnormal gait, and that there was no instability or weakness 
of either the right knee, or the left ankle, and that the 
diagnosis of the left ankle noted that there were "no 
residuals."  See also March 2005 VA psychiatric examination 
report (noting that, "He walked briskly, and no gait problem 
was apparent.").  With regard to all of the claims, there 
was no citation to previous medical findings, or medical 
studies, in support of the opinions.  Finally, the Board 
notes that there is no competent evidence of record to show 
that a baseline level of severity of any of the claimed 
disabilities has been established by the medical evidence, 
and that service connection may not be granted under the 
current version of 38 C.F.R. § 3.310 without such a baseline.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims for a cervical spine 
disability, a thoracic spine disability, and GERD, on a 
secondary basis, and that the claims must be denied.  

Given the foregoing, the evidence does not show that the 
Veteran has a cervical spine disability, and a thoracic spine 
disability, or GERD, that is related to his service, or to a 
service-connected disability, and the Board finds that the 
preponderance of the evidence is against the claims, and that 
the claims must be denied on any basis.  Id.  

In summary, the medical evidence demonstrates that the 
Veteran is not entitled to service connection for a cervical 
spine disability, a thoracic spine disability, an acquired 
psychiatric disorder, or GERD.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that an 
acquired psychiatric disorder, a cervical spine disability, a 
thoracic spine disability, and GERD, were caused or 
aggravated by service, or by a service-connected disability.  
In this case, when the Veteran's service and post-service 
medical records are considered (which indicate that the 
Veteran does not have an acquired psychiatric disorder, and 
that he does not have a cervical spine disability, a thoracic 
spine disability, or GERD, due to his service, or that were 
caused or aggravated by a service-connected disability, and 
that a baseline level of severity for any of the claimed 
conditions has not been medically established warranting 
service connection under the current version of 38 C.F.R. 
§ 3.310), the Board finds that the medical evidence outweighs 
the Veteran's contentions that he has an acquired psychiatric 
disorder, a cervical spine disability, a thoracic spine 
disability, and GERD, that are related to his service, or to 
a service-connected disability.    


II.  Increased Ratings

The Veteran asserts that he is entitled to ratings in excess 
of 10 percent for his service-connected right tibia fracture 
with traumatic arthritis, right knee, and his service-
connected left distal tibia fracture.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2009).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2009).  

A.  Right Tibia Fracture with Traumatic Arthritis, Right Knee

Each disability must be viewed in relation to its history.  
38 C.F.R. § 4.1 (2009).  The Veteran's service medical 
records show that in 1977, he sustained a right medial tibial 
plateau fracture.  He was treated with insertion of a pin, 
and traction.  Reports, dated in July 1977, noted that he had 
a full range of knee motion, and a stable knee, and that he 
was given six months of limited duty.  A December 1977 report 
showed that he was found to be fit for duty.  The Veteran's 
April 1991 separation examination report notes a right tibial 
traction scar at the anterior of the knee.  As for the post-
service medical evidence, a December 1991 VA examination 
report noted crepitus, but good lateral stability, and a full 
range of motion.  

The RO has evaluated the Veteran's right knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating is warranted 
for moderate recurrent subluxation or lateral instability.

In addition, the following diagnostic codes are also relevant 
to the claim:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009), 
degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009), 
traumatic arthritis is rated as for degenerative arthritis 
under Diagnostic Code 5003.  

Under 38 C.F.R. § 4.71a, DC 5260, a 20 percent evaluation is 
warranted where knee flexion is limited to 30 degrees.  

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is 
warranted for ankylosis of the knee with favorable angle in 
full extension or slight flexion between 0 degrees and 10 
degrees.  

Under 38 C.F.R. § 4.71a, DC 5261, a 20 percent evaluation is 
warranted where knee extension is limited to 15 degrees.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.  

A February 2005 VA examination report shows that the Veteran 
complained of constant right knee pain, especially while 
using stairs.  The report notes the following: there is no 
history of any dislocation or recurrent subluxation of the 
right knee; the Veteran did not use any walking aids, or a 
brace; there was no limitation of motion or function 
impairment during flare-ups; there was no affect on his daily 
activities, and no affect on his job; he was able to walk 
long distances, without limitation; the Veteran stated that 
he could walk two to three miles, and that he walks "all the 
time as a mail carrier"; the Veteran stated that he had 
missed work "a couple of times" during the past year 
because of pain in his "various joints" but there was no 
period of incapacitation in the past 12 months; on 
examination, posture and gait were normal; the right knee had 
no instability or weakness; the right knee was stable; there 
was no unusual shoe wear and no abnormal weight bearing; 
flexion to 120 degrees without pain, and to 130 degrees with 
pain; right knee extension was to 0 degrees; there was no 
limitation of right knee movement due to pain, weakness, 
fatigue, or repetitive use; the relevant diagnosis was old 
healed fracture of the right tibia with mild traumatic 
arthritis of the right knee, with 0 (zero) to mild functional 
loss due to pain.  An associated X-ray report for the right 
knee notes mild right knee arthritis.  

Reports from Dr. S.W.W., dated between 2002 and 2005, show 
that it was noted that the Veteran had right knee arthritis.  
An October 2005 report indicates that he may lose one to two 
days of work per month due to disabilities of the left elbow 
and ankle, right knee, and the back.  Two statements, dated 
in November 2004 and November 2005, indicate that he used 
Voltaren and Tramadol for pain, that he walked with a limp 
favoring his right knee, and that he had a restricted right 
knee range of motion due to pain (specific degrees of motion 
were not provided). 

With regard to DC 5257, the only specific relevant findings 
as to stability are found in the February 2005 VA examination 
report, which notes that there is no history of any 
dislocation or recurrent subluxation of the right knee; that 
the Veteran did not use any walking aids, or a brace; that 
posture and gait were normal, and that the right knee had no 
instability or weakness.  The Board therefore finds that the 
evidence is insufficient to show moderate recurrent 
subluxation or lateral instability of the right knee under DC 
5257, and that the claim must be denied.  In making this 
determination, the Board finds that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 
204-206 (1995); do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 9 (1996).  

As for the possibility of a higher rating under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board finds that a rating in excess of 10 percent 
for the right knee under DC's 5260 and 5261 is not warranted.  
The only recorded ranges of motion in the claims file are 
found in the February 2005 VA examination report, which shows 
that the right knee had flexion to 120 degrees without pain, 
and extension to 0 degrees.  Therefore, the evidence does not 
show that the Veteran had right knee extension limited to 15 
degrees, or right knee flexion limited to 30 degrees.  In 
fact, the criteria for even a compensable rating under either 
DC's 5260 and 5261 are not shown to have been met.  
Accordingly, the Board finds that the criteria for a rating 
in excess of 10 percent under DC's 5260 and 5261 have not 
been met for the right knee.  

With regard to DC's 5260 and 5261, a higher evaluation is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9- 
98.  In this case, the medical evidence does not contain 
evidence of such symptoms as neurological impairment, 
incoordination, loss of strength, or any other findings that 
would support a higher rating on the basis of functional loss 
due to pain.  The February 2005 VA examination report notes 
complaints of pain.  See also reports from Dr. S.W.W.  
However, the VA findings show that there was no limitation of 
motion or function impairment during flare-ups, that there 
was no affect on his daily activities, and no affect on his 
job.  An X-ray revealed right knee arthritis that was 
characterized as "mild."  The Veteran was noted to be able 
to walk long distances, without limitation.  The Veteran 
stated that he could walk two to three miles, and that he 
walks "all the time as a mail carrier."  The Veteran 
further stated that he had missed work "a couple of times" 
during the past year because of pain in his "various 
joints" but there was no period of incapacitation in the 
past 12 months.  The Board notes that although Dr. S.W.W.'s 
records indicate complaints of joint pain, they do not 
contain any specific findings warranting an increased rating.  

In summary, there is no medical evidence showing that the 
Veteran has such symptoms as muscle atrophy, neurological 
impairment, or incoordination attributable to the right knee.  
Therefore, even taking into account the notations of knee 
pain, the Board finds that, when the ranges of motion in the 
right knee are considered together with the evidence of 
functional loss due to right knee pathology, the evidence is 
insufficient to show that the loss of motion in the right 
knee more nearly approximates the criteria for a 20 percent 
rating under either DC 5260 or DC 5261, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  

Simply stated, without taking into consideration pain, there 
would be no basis for the current evaluation.  

There is no competent evidence to show right knee ankylosis 
to support an increased rating under 38 C.F.R. § 4.71a, DC 
5256.    

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 
98, 63 Fed. Reg. 56,704 (1998).  However, given the 
previously described findings, the Board has determined that 
the evidence is insufficient to show that a separate rating 
is warranted for instability of the right knee.  

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. 
Reg. 59990 (2005).  In this case, however, as set forth 
above, none of the medical evidence shows that the Veteran's 
right knee extension or flexion is limited to the extent 
necessary to meet the criteria for separate compensable 
ratings. 38 C.F.R. §  4.71, Plate II, DC's 5260.  
Additionally, to assign two, separate compensable ratings 
solely based on painful motion under two separate diagnostic 
codes (i.e., under Diagnostic Codes 5260 and 5261) would be 
in violation of the rule of pyramiding.  See 38 C.F.R. § 
4.14; VAOPGCPREC 9-04.  Accordingly, the claim must be 
denied.  

B.  Left Distal Tibia Fracture

The Veteran asserts that he is entitled to an increased 
rating for service-connected left distal tibia fracture, 
currently evaluated as 10 percent disabling.  

The Veteran's service treatment reports show that in March 
1991, the Veteran sustained an oblique fracture of the left 
distal fibula after he fell while roller skating.  He was 
given a short walking cast and crutches for four to six 
weeks.  The Veteran's April 1991 separation examination 
report indicates that he wore a cast on his left lower 
extremity.  A May 1991 report noted that he was walking well, 
with only a mild limp, and that he had a full range of 
motion, with a stable ankle.  As for the post-service medical 
evidence, a December 1991 VA examination report noted some 
residual edema and decreased motion on flexion and extension.  
See 38 C.F.R. § 4.1.  

The RO has evaluated the Veteran's left distal tibia fracture 
under 38 C.F.R. § 4.71a, Diagnostic Code DC 5271.  

Under DC 5271, a 10 percent rating is warranted for a 
moderate limitation of ankle motion.  A 20 percent rating is 
warranted for a marked limitation of ankle motion.  

In addition, the following diagnostic codes are also relevant 
to the claim:

Under 38 C.F.R. § 4.71a, DC 5270, a 20 percent rating is 
warranted for ankylosis of the ankle, when shown to specified 
degrees and position.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Under 38 C.F.R. § 4.71a, DC 5272, ankylosis of a 
subastragalar or tarsal joint, or of the ankle itself, 
warrants evaluations ranging from 10 to 40 percent, depending 
on the position of the joint and whether there are any 
deformities of abduction, adduction, inversion, or eversion.  

Under DC 5273, a 10 or a 20 percent rating is warranted for 
Os calcis or astragalus, malunion of, with moderate (10 
percent) or marked (20 percent) deformity.  

Under DC 5274, a 10 percent rating is warranted for: 
Astragalectomy.  

Under 38 C.F.R. § 4.71a, DC 5284, a moderately severe foot 
injury warrants a 20 percent disability evaluation.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
dorsiflexion of the ankle is from 0 to 20 degrees.  Normal 
plantar flexion of the ankle is from 0 to 45 degrees.

A February 2005 VA examination report shows that the Veteran 
complained of left ankle pain.  The report notes the 
following: the Veteran did not use any walking aids and did 
not wear a brace; there was no history of any dislocation or 
subluxation of the left ankle; there were no specific 
alleviating or aggravating factors; there was no limitation 
of motion or functional impairment, and no flare-ups; there 
was no effect upon his daily activities, and no effect on his 
job; he was able to walk long distances, without limitation; 
the Veteran stated that he could walk two to three miles, and 
that he walks "all the time as a mail carrier"; the Veteran 
stated that he had missed work "a couple of times" during 
the past year because of pain in his "various joints" but 
there was no period of incapacitation in the past 12 months; 
on examination, posture and gait were normal; the left ankle 
had no instability or weakness; there was no abnormal 
movement or guarding of movement; there was no crepitus; the 
left ankle had plantar flexion to 50 degrees, and 
dorsiflexion to 15 degrees, with no pain on motion; 
supination and pronation were "normal"; the relevant 
diagnosis was "old healed fracture of the left distal fibula 
with no residuals."      

Reports from Dr. S.W.W., dated between 2002 and 2005, show 
that it was noted that the Veteran had left ankle arthritis.  
An October 2005 report indicates that he may lose one to two 
days of work per month due to disabilities of the left elbow 
and ankle, right knee, and the back.  Two statements, dated 
in November 2004 and November 2005, indicate that he used 
Voltaren and Tramadol for pain, that he had a moderately 
decreased range of left ankle motion due to pain (specific 
degrees of motion were not provided), and that, "I disagree 
with the VA's previous evaluation."   

The Board finds that the claim must be denied.  The only 
specific findings as to the range of motion in the left ankle 
are found in the February 2005 VA examination report, which 
shows that the left ankle had plantar flexion to 50 degrees, 
and dorsiflexion to 15 degrees, and that supination and 
pronation were "normal."  The Board therefore finds that 
the evidence is insufficient to show ankylosis of the left 
ankle, or a marked limitation of left ankle motion, for an 
increased rating under DC's 5270, 5271, or 5272.  

As for the possibility of a higher rating under another 
diagnostic code, Schafrath, there is no medical evidence of 
record to show that the Veteran's left ankle is productive of 
a malunion of the os calcis or astragalus, or astragalectomy, 
to warrant a rating in excess of 10 percent under DC's 5273 
or 5274.

The evidence is also insufficient to show that the Veteran's 
left ankle is productive of a moderately severe foot injury 
to warrant a rating in excess of 10 percent under DC 5284.  
The recorded ranges of motion in the left ankle have been 
discussed.  In addition, the findings in the February 2005 VA 
examination report notes inter alia that the Veteran did not 
use any walking aids and did not wear a brace, that there was 
no effect upon his daily activities, and no effect on his 
job, that he was able to walk long distances, without 
limitation, that the Veteran stated that he could walk two to 
three miles, and that he walks "all the time" as a mail 
carrier.  On examination, posture and gait were normal.  The 
left ankle had no instability or weakness, and there was no 
abnormal movement or guarding of movement.  Accordingly, a 
moderately severe foot injury is not shown under DC 5284.  

Finally, a higher evaluation is not warranted for functional 
loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca; VAGCOPPREC 9- 
98.  In this case, the medical evidence does not contain 
evidence of such symptoms as neurological impairment, 
incoordination, loss of strength, or any other findings that 
would support a higher rating on the basis of functional loss 
due to pain.  In this regard, the February 2005 VA 
examination report notes that there was no limitation of 
motion or functional impairment, and no flare-ups, that there 
was no effect upon his daily activities, and no effect on his 
job.  He was able to walk long distances, without limitation.  
The Veteran stated that he could walk two to three miles, and 
that he walks "all the time as a mail carrier."  There was 
no period of incapacitation in the past 12 months. On 
examination, posture and gait were normal.  The left ankle 
had no instability or weakness.  There was no abnormal 
movement or guarding of movement.  The relevant diagnosis was 
old healed fracture of the left distal fibula with no 
residuals.  Although Dr. S.W.W.'s records indicate complaints 
of joint pain, they do not contain any specific findings 
warranting an increased rating.  Therefore, even taking into 
account the notations of left ankle pain, the Board finds 
that, when the ranges of motion in the left ankle are 
considered together with the evidence of functional loss due 
to left ankle pathology, the evidence is insufficient to show 
that the loss of motion in the left ankle more nearly 
approximates the criteria for a compensable rating under 
either DC 5271, even with consideration of 38 C.F.R. §§ 4.40 
and 4.45.  

In reaching these decisions on the increased ratings claims, 
the Board has considered the doctrine of reasonable doubt; 
however, as is stated above, the preponderance of the 
evidence is against the appellant's claims, and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


III.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in January 2005.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see 
also Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (in 
December 2008).    

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records, relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The Veteran has been afforded 
examinations, and etiological opinions have been obtained.  
The Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

As new and material evidence has been presented, the claim 
for service connection for an acquired psychiatric disorder 
is reopened.  To this extent only, the appeal is granted.  

Service connection for an acquired psychiatric disorder, a 
cervical spine disability, a thoracic spine disability, and 
GERD, is denied.  

An evaluation in excess of 10 percent for service-connected 
connected right tibia fracture with traumatic arthritis, 
right knee, is denied.  

An evaluation in excess of 10 percent for service-connected 
left distal tibia fracture is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


